PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/217,799
Filing Date: 22 Jul 2016
Appellant(s): Asati et al.



__________________
Matthew Frontz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/6/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/4/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 11-13, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Pub. No.: US 20090135824 A1) in view of Xu et al. (Pub. No.: US 20110317567 A1).
As to claim 1, Liu teaches a computer-implemented method comprising: receiving, at a gateway server from a first client, a request to communicate with a second client, the request including a destination and one or more attributes (paragraph [0020], i.e. receiving the RREQ message at intermediate node B, and paragraph [0016]) selected from bandwidth, differentiated services coded point, latency, L2/L3/L4 header values, number of hops, and/or packet loss (paragraph [0018], “It should be noted that the destination node address(es) can be internet protocol (IP) address(es) or layer 2 (media access control--MAC) address(es).)”;
determining whether a label corresponding to a pre-existing tunnel exists based on the destination and the one or more attributes (paragraph [0020], determining at least “B” in route B-C-D-E based on the attribute of the RREQ message);
when the label corresponding to the pre-existing tunnel is determined to exist, transmitting a reply, to the first client, including the destination, the one or more attributes, and the label (paragraph [0020], transmitting the RREP to node A, “The RREP establishes a forward route to destination node E in source node A”);
when the label corresponding to the pre-existing tunnel is determined to not exist (paragraph [0020], “Assume that intermediate nodes F, G and H do not have valid routes to the destination node”): executing a process to obtain a new label including a tunnel to the second client, and transmitting the reply, to the first client, including the destination, the one or more attributes, and the new label (paragraphs [0020]-[0021]).
Liu does not explicitly teach a lookup table.
However, in the same field of endeavor (determining routing metric) Xu teaches utilizing a lookup table to search whether there is a pre-existing route to be used to transfer data (paragraphs [0016]-[0018], “route table”).
Based on Liu in view of Xu, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a lookup table to search whether there is a pre-existing route to be used to transfer data (taught by Xu) with using pre-existing routes to transfer data (taught by Liu) in order to utilize the lookup table to store and quickly search  the previous routes.
the one or more attributes are a plurality of attributes, the destination is one of a plurality of destinations, and the  look-up table includes a plurality of ports, a plurality of tunnels, a plurality of labels, the plurality of attributes, the plurality of destinations, and a plurality of constraints (paragraphs [0016]-[0018]).
Based on Liu in view of Xu, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a lookup table to search whether there is a pre-existing route to be used to transfer data (taught by Xu) with using pre-existing routes to transfer data (taught by Liu) in order to utilize the lookup table to store and quickly search  the previous routes.
As to claim 5, Liu teaches wherein the process to obtain the new label includes: transmitting, to a path computation element server, the destination and the one or more attributes, receiving, from the path computation element server, the  new label, and storing the destination, the one or more attributes, and the new label (paragraphs [0020] and [0023]). 
Liu does not explicitly teach a lookup table.
However, in the same field of endeavor (determining routing metric) Xu further teaches storing, in a look-up table, the destination, the one or more attributes, and the new label (paragraphs [0016]-[0018]).
Based on Liu in view of Xu, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a lookup table to 

	As to claims 6, Liu teaches wherein the new label is identified by a path calculation algorithm based on the destination and the one or more attributes (paragraph [0020]).

As to claim 8, the claim is substantially similar in scope to claim 1. Please refer to claim 1 above. 
As to claim 11, the claim is substantially similar in scope to claim 4. Please refer to claim 4 above. 
As to claim 12, the claim is substantially similar in scope to claim 5. Please refer to claim 5 above. 
As to claim 13, the claim is substantially similar in scope to claim 6. Please refer to claim 6 above. 
As to claim 15, the claim is substantially similar in scope to claim 1. Please refer to claim 1 above. 
As to claim 17, the claim is substantially similar in scope to claim 4. Please refer to claim 4 above. 
As to claim 18, the claim is substantially similar in scope to claim 5. Please refer to claim 5 above. 
As to claim 19, the claim is substantially similar in scope to claim 6. Please refer to claim 6 above. 

Claims 2-3, 9-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Pub. No.: US 20090135824 A1) in view of Xu et al. (Pub. No.: US 20110317567 A1) and further in view of Smith et al. (Pub. No.: US 20140282542 A1).

As to claim 2, Liu in view of Xu does not teach but in the same field of endeavor (network communication) Smith teaches request is received from a virtual forwarder executed by the first client executing a plurality of virtual machines (fig. 1, 102, 122).
Based on Liu in view of Xu and further in view of Smith, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate virtual machines with virtual forwarders in both the first and second clients (taught by Smith) with incorporating a lookup table to search whether there is a pre-existing route to be used to transfer data (taught by Xu) with using pre-existing routes to transfer data (taught by Liu) in order to utilize the lookup table to store and quickly search  the previous routes, and in order to assist in routing traffic between virtual machines.

As to claim 3, Liu in view of Xu does not teach but in the same field of endeavor (network communication) Smith teaches destination is the second client executing a second plurality of virtual machines and a second virtual forwarder (fig. 1, 102, 122).
Based on Liu in view of Xu and further in view of Smith, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate virtual machines with virtual forwarders in both the first and second clients (taught 

As to claims 9, 10, the claims are substantially similar to claims 2 and 3, respectively. Please refer to the respective claim above.

As to claim 16, the claim is substantially similar to claim 2. Please refer to claim 2 above.

Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Pub. No.: US 20090135824 A1) in view of Xu et al. (Pub. No.: US 20110317567 A1) and further in view of Baroudi et al. (Patent. No.: US 9467925 B1).

As to claims 7, 14 and 20, Liu in view of Xu does not explicitly teach but in the same field of endeavor (network communication) Baroudi teaches one or more attributes include number of hops and packet loss (fig. 1 and col. 5, lines 36-40).
Based on Liu in view of Xu and further in view of Baroudi, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate hop count routing attribute (taught by Baroudi) with incorporating a lookup table to search whether there is a pre-existing route to be used to transfer data (taught by Xu) with using pre-existing routes to transfer data (taught by Liu) in order to utilize the lookup table to store and .

(2) Response to Argument
A. Appellant argues (in appellant’s arguments number “a” and “b”) that Liu in view of Xu does not teach or suggest the features, as recited in claim 1, and similarly in claims 8 and 15:
“determining whether a label corresponding to a pre-existing tunnel exists in a look-up table based on the destination and the one or more attributes; when the label corresponding to the pre-existing tunnel is determined to exist in the look-up table, transmitting a reply, to the first client, including the destination, the one or more attributes, and the label; and when the label corresponding to the pre-existing tunnel is determined to not exist: executing a process to obtain a new label including a tunnel to the second client, and  transmitting the reply, to the first client, including the destination, the one or more attributes, and the new label”.
The appellant specifically argues that Liu does not teach or suggest “label” as claimed.
In response to appellant’s argument, when referring to the specification we find the following non-limiting examples provided by the applicant with respect to the definition of the “label”:
“[0017] The approaches set forth herein can be used to enable service aware label address resolution protocol (L-ARP) in transmissions across networks. A virtual forwarder on a host can send a service aware (e.g., certain attributes) L-ARP request to an adjacent gateway server that can reply with an appropriate label corresponding to the provided attributes. The label maps to a path (e.g., tunnel) across the network that caters to the requested service.”[Emphasis added]

The labels (e.g., L100, L200, etc.) in reply 220 can correspond to a pre-existing tunnel to navigate through core network 120 to the destination (e.g., device 13OB). Core network 120 can include a plurality of routers (e.g., Rl, R2, R3, R3). The plurality of routers can define a plurality of paths 230 to traverse core network 120. Paths 230 can be used to determine different tunnels from one PE device (e.g., PE-1 A) to another PE device (e.g., PE-2A).”

Based on the cited paragraphs above, an ordinary person skilled in the art would reasonably conclude that a label, as disclosed by the applicant, is a string of data that identifies a path/tunnel/route to a destination. 
Now referencing the prior art, Liu teaches the following:
[0020] Referring now to FIG. 2, which depicts the flooding of the wireless mesh/ad hoc network with the Route Request (RREQ) message and the intermediate node B, with a valid route to the destination node E, responding to the RREQ message with an RREP message. Consider an example in which source node A attempts to discover a route to destination node E. Source node A floods Route Request (RREQ) messages with the "IR" flag set in the wireless mesh/ad hoc network. Assume that intermediate node B already has a valid route B-C-D-E to the destination node E. When intermediate node B responds the RREQ, it creates a reverse route to the source node from which it receives the RREQ as the next hop (source node A) of the reverse route/path. Intermediate node B responds to the RREQ with a unicast RREP because it has a valid route to the destination E and the The RREP establishes a forward route to destination node E in source node A. As soon as source node A creates the route/path to destination node E with the RREP from intermediate node B, source node A can start sending data packets/frames to destination node E via route A-B-C-D-E. Intermediate node B resets the "IR" flag in the RREQ message and forwards it further. The reason to reset the "IR" flag is to limit responses to the RREQ flood to only the first intermediate node with a valid path to the destination node. The other intermediate nodes downstream, e.g. C and D, need not reply to this RREQ with a RREP because the "IR" flag is not set. Assume that intermediate nodes F, G and H do not have valid routes to the destination node E. When intermediate nodes F, G and H receive the flooded RREQ messages, they create the reverse route to the source node A with the node from which each of the intermediate nodes F, G and H receives the RREQ as the next hop of the reverse route. Each of the intermediate nodes F, G and H then forwards the RREQ messages further.  

Giving the term “label” the broadest reasonable interpretation in the light of the specification, the first string (address), denoted by Liu as “B”, in the identified route “B-C-D-E”, teaches a “label” that corresponds to a pre-existing tunnel represented by the path “B-C-D-E”. This is because when the node B, which teaches the gateway server, receives the RREQ request, it determines whether it has a valid path from itself “B” to the destination “E”, thus determining whether a label “B” exists.
With respect to the argument that Liu does not recite a “look-up” table, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As shown in the final office action cited above, even though  Liu teaches that the receiving node stores  valid paths, this is gleaned from the paragraph cited above “Assume that intermediate node B already has a valid route B-C-D-E to the destination node E”, Liu does not 
However, in the same field of endeavor (determining routing metric) Xu teaches utilizing a lookup table to search whether there is a pre-existing route to be used to transfer data (paragraphs [0016]-[0018], “route table”).
Based on Liu in view of Xu, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a lookup table to search whether there is a pre-existing route to be used to transfer data (taught by Xu) with using pre-existing routes to transfer data (taught by Liu) in order to utilize the lookup table to store and quickly search  the previous routes.

B. The appellant argues ( in the appellant argument number “c”) that Liu does not teach or suggest “pre-existing tunnel”.
The appellant argues that:
B1. The path/route “B-C-D-E”, as shown above, cannot be a tunnel because tunnels are known in the art and has specific uses.

B2. The path “B-C-D-E” is not pre-existing path because this path is discovered on the fly by flooding the network.

 In response to appellant’s argument, with respect to point B1, based on the applicant’s specification, as cited in the paragraphs above, the applicant has used, throughout the 

With respect to point B2, based on the paragraph [0020] of Liu, as cited above, Liu teaches “intermediate node B already has a valid route B-C-D-E to the destination node E”. “already has a valid route” teaches that the route is a pre-existing one and the information of the route is stored “has” in the intermediate node. To emphasis on this teaching, Liu also explicitly teaches that it is desirable to speed up the identification of a path to a destination by returning a valid route stored in a node that already has information about a valid route to the destination:

“[0006] The present invention discloses a method and system for processing/forwarding Route Request (RREQ) messages and generating Route Reply (RREP) messages in on-demand routing protocols, of which AODV is an example, so that the best route can be discovered without incurring significant route discovery delay/latency in wireless mesh/ad hoc networks. Specifically, when a source node wants to discover the route to a destination node, the source node floods the network with a RREQ message with the destination node specified in the destination list and the metric field initialized to 0. The RREQ message contains a new flag "Intermediate Reply (IR)" for each destination node. The source node sets the flag corresponding to the destination node in the RREQ when it initiates the RREQ flooding to discover a route to the destination node(s). During the RREQ flooding, the first intermediate node with a valid route to the destination node responds to the RREQ with an RREP message. The RREP message is sent in unicast towards the source node and thereby quickly establishes a temporary forward route to the destination. Thus, the source node can use this temporary forward route to send data packets/frames with a low route discovery delay/latency. The first intermediate node resets/clears the "IR" flag in the RREQ message and forwards the updated RREQ message downstream towards the destination node. Since the "IR" flag in the RREQ has been reset, the downstream intermediate nodes would not respond to this RREQ and only propagate it even if the downstream intermediate nodes have a valid route to the destination node(s). The RREQs eventually reach the destination node(s). The destination node(s) can select the best route/path based on the end-to-end metrics and send a new RREP back to the source node to establish the best route between the source node and this destination node. If the best path is different from the temporary forward path that was established via the RREP from the intermediate node, the source node will switch to the best path once the best path is established. “[emphasis added]



C. The appellant argues ( in the appellant’s argument number “a” in page 12 of the appeal brief), with respect only to claim 1, that the contingent limitations are incorrectly interpreted.
 In response to appellant’s argument, although claim 1 clearly recites a contingent limitation, the examiner also indicated that all limitations are fully addressed, meaning the contingent limitations are treated as if they were positively claimed. Therefore, the examiner does not rely on the contingency per se to reject the claim limitations.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        3/1/2021

Conferees:
/SURAJ M JOSHI/Primary Examiner, Art Unit 2447         

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447                                                                                                                                                                                                                                                                               


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.